NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


WASHINTON EMILIANO BELTRAN,                  )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D19-579
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 4, 2020.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Howard L. Dimmig, II, Public Defender, and
J.L. Perez, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Blain A. Goff, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.



VILLANTI, LUCAS, and SMITH, JJ., Concur.